DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 9/11/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim sets are directed to a method, non-transitory machine readable medium, and a computing system, which fall within the statutory categories.
Claim 1 (similarly claims 8 and 15) recites a series of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because receiving a unique code for a retail transaction performed by a user; retrieving, based on said unique code, details of said retail transaction; storing said details associated with said user; and enabling said user to share said details with third parties do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because server, processors, non-volatile storage, retail system, personal device, and non-transitory machine readable medium are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for server and personal device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network; for processors and retail system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory machine readable medium and non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claims 1, 8, and 15 in separately or in combination do not add significantly more.
wherein said details includes information about a set of items purchased as part of said retail transaction, wherein said enabling enables said user to share the information about an item of said set of items with third parties do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 2, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 2, 9, and 16 in separately or in combination do not add significantly more. 
Claim 3 (similarly claims 10 and 17) only furthers the of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. Claim 3 (similarly claims 10 and 17) is not integrated into a practical application because wherein said unique code is received directly said user, wherein a unique identity of said user is received along with said unique code, wherein said details are stored along with said unique identity to associate said details with said user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 3, 10, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because non-volatile storage, server, and personal device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for personal device and server see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network; and for non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 3, 10, and 17 in separately or in combination do not add significantly more. 
Claim 4 (similarly claims 11 and 18) only furthers the of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 4, 11, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 4, 11, and 18 in separately or in combination do not add significantly more. 
Claim 5 (similarly claim 12) only furthers the of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. Claim 5 (similarly claim 12) is not integrated into a practical application because wherein said unique code is generated, wherein said user obtains said unique code, wherein said retrieving retrieves said details do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 5 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because retail system is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for retail system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 5 and 12 in separately or in combination do not add significantly more. 
Claim 6 (similarly claims 13 and 19) only furthers the of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. Claim 6 (similarly claims 13 and 19) is not integrated into a practical application because wherein said details are stored in an encoded form, said encoded form requiring a decode key for decoding, wherein said details are shared with said third parties in said encoded form, wherein said user provides said decode key to said third parties for said decoding, wherein said decode key establishes the ownership of said user over said details do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 6, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because non-volatile storage is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 6, 13, and 19 in separately or in combination do not add significantly more. 
Claim 7 (similarly claims 14 and 20) only furthers the of steps for sharing details of a retail transaction, which is a mental process and/or a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. Claim 7 (similarly claims 14 and 20) is not integrated into a practical application because wherein said storing stores the details of said retail transaction in a block of said blockchain do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 7, 14, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because non-volatile storage is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. The additional elements of claims 7, 14, and 20 in separately or in combination do not add significantly more. 
Therefore, claims 1-20 are rejected under §101.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2015/0317751 to Kalyvas et al. (“Kalyvas”).

6.	With regards to claims 1, 8, and 15, Kalyvas disclosed the limitations of,
receiving a unique code for a retail transaction performed by a user (See [0038] discussing the server receiving the sales transaction details including the purchaser's identifier, a store number, date and time of transaction, product code, product description, pre discount/incentive discount price and discount/incentive and [0034] discussing the purchaser’s identifier as unique. The examiner is interpreting the purchaser’s identifier as a unique code.);
retrieving, based on said unique code, details of said retail transaction (See [0005]-[0037] discussing posting of user transaction details based on user identifier and prior permissions.);
storing said details associated with said user in a non-volatile storage (See [0036]-[0038] discussing the storing of details on the server. The examiner is interpreting the server as a type of non-volatile storage.); and
enabling said user to share said details with third parties (See [0033] discussing the brand owner being allowed access. The examiner is interpreting a brand owner as a third party.).

7.	With regards to claims 2, 9, and 16, Kalyvas disclosed the limitations of,
wherein said details includes information about a set of items purchased as part of said retail transaction (See [0035] discussing the product codes being part of the transaction details sent to the server.), 
wherein said enabling enables said user to share the information about an item of said set of items with third parties user (See [0038] discussing the server receiving the sales transaction details including the purchaser's identifier, a store number, date and time of transaction, product code, product description, pre discount/incentive discount price and discount/incentive and [0033] discussing the brand owner being allowed access.).

8.	With regards to claims 3, 10, and 17, Kalyvas disclosed the limitations of,
wherein said unique code is received directly from a personal device of said user, wherein a unique identity of said user is received along with said unique code, wherein said details are stored along with said unique identity in said non-volatile storage to associate said details with said user (See [0034] discussing the unique identifier of the purchaser being input using a virtual card, physical card, or any document linked to the platform and [0038] discussing the server receiving the sales transaction details including the purchaser's identifier, a store number, date and time of transaction, product code, product description, pre discount/incentive discount price and discount/incentive. Examiner has interpreted the unique code to be the identification code.).

9.	With regards to claims 4, 11, and 18, Kalyvas disclosed the limitations of,
wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user (See [0038] discussing the server receiving the sales transaction details including the purchaser's identifier, a store number, date and time of transaction, product code, product description, pre discount/incentive discount price and discount/incentive and [0033] discussing the monitoring by the brand owner being allowed on social media.).

10.	With regards to claims 5 and 12, Kalyvas disclosed the limitations of,
wherein said unique code is generated by a retail system, wherein said user obtains said unique code from said retail system, wherein said retrieving retrieves said details from said retail system (See [0030] discussing the platform giving the user an identifier e.g., membership number.).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatenable by Kalyvas in view of U.S. Pat. Pub. No. 2019/0066079 to Liu et al. (“Liu”).

13.	With regards to claims 6, 13, and 19, Kalyvas is silent on the limitations of,
wherein said details are stored in an encoded form in said non- volatile storage, said encoded form requiring a decode key for decoding, wherein said details are shared with said third parties in said encoded form, 
wherein said user provides said decode key to said third parties for said decoding, wherein said decode key establishes the ownership of said user over said details.
However, Liu teaches at [0055] that it would have been obvious to one of ordinary skill in the data management art to include the ability to encode and decoding of data by different parties (See [0055] discussing the storage cloud as encrypted and accessible by the merchant and the customer. The examiner notes that with possessing of the access to the encrypted data comes the ability to share the data, for the device and system claims see MPEP §2114 discussing functional language use and for the method claim see MPEP §2111.04.II. discussing contingent limitations.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Kalyvas to include the ability to encode and decoding of data, as disclosed by Liu. One of 
		
14.	With regards to claims 7, 14, 20, Kalyvas is silent on the limitations of,
wherein said non-volatile storage is provided as a part of a blockchain, wherein said storing stores the details of said retail transaction in a block of said blockchain.
However, Liu teaches at [0048] that it would have been obvious to one of ordinary skill in the data management art to include the ability to partially store data in a blockchain (See e.g.. [0048] discussing the storing of the receipt data in blocks of a blockchain ledger.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Kalyvas to include the ability to partially store data in a blockchain, as disclosed by Liu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the data integrity on the app storage cloud for both security and authenticity (Liu [0057]).  
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@upto.gov